Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed September 02, 2022 have been fully considered but they are not persuasive.
3.	In response to Applicant's argument above pertaining to “Wahlroos discloses the EF direction determination by first generating a cumulative phasor (e.g., a cumulative phasor sum or a quotient of two cumulative phasor sums) and then comparing such cumulative phasor with at least one boundary. Even though the cumulative phasor may include multiple harmonics, such harmonics are not compared to separate thresholds. Instead, the entirety of the cumulative phasor is compared with at least one boundary.” The Examiner respectfully disagrees. While it is correct that Wahlroos compares a phasor that is comprised of harmonics with at least one boundary, the boundary of Wahlroos comprises two settable thresholds. (Pg. 7. Ln 13.) The two settable thresholds are the separate thresholds which the phasor is compared to.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 3, 7, 8, 10, 11 – 13, 15, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlroos et al(EP 2 624 397 A1) (herein after Wahlroos)

	Regarding Claim 1, Wahlroos teaches, a method for determining direction of an earth fault (EF) (Fig. 2, ¶ 0002) in a feeder of a high impedance grounded power system (Fig. 2, electric network), the method being performed by an Intelligent Electronic Device (IED) (Fig. 1, IED (Intelligent Electronic Device)), the method comprising: obtaining a measure of a first order harmonic active current component derived from residual voltage and current of the feeder when the EF occurred in the feeder (¶ 0024: fundamental frequency component, ¶ 0022: Eq. 1 Re(DIR; Examiner interpretation: the fundamental frequency component is the first order and Eq. 1 Re is the active component; DIR is the residual voltage and current); obtaining a measure of a higher order harmonic reactive current component derived from the residual voltage and current of the feeder when the EF occurred in the feeder (¶ 0024: harmonic frequency component, ¶ 0022: Eq. 1 Im(DIR; Examiner interpretation: the harmonic frequency component is the higher order and Eq. 1 Im is the reactive component); and determining the direction of the EF in the feeder based on a combination of the first order harmonic active current component and the higher order harmonic reactive current component. (Fig. 2, ¶ 0002.) wherein, when determining the direction of the EF, the first order harmonic active current component is compared with a first pair of current threshold values defined by a positive value for forward direction and a different negative value for reverse direction  (Fig. 1, ¶ 0007: phasor is compared with operation sector boundary lines (typically two, but at least one); If phasor DIRP lies inside the operation sector, then the direction matches the predefined/set operation direction (forward or reverse); Examiner interpretation: the phasor (the first order harmonic active current component) is compared with the sector boundary (the threshold value)), and the higher order harmonic reactive current component is compared with a second pair of threshold values. (Fig. 1, ¶ 0007: phasor is compared with operation sector boundary lines (typically two, but at least one); If phasor DIRP lies inside the operation sector, then the direction matches the predefined/set operation direction (forward or reverse); Examiner interpretation: the phasor (the higher order harmonic reactive current component) is compared with the sector boundary (the threshold value).)

	Regarding Claim 3, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further teaches, the method according to claim 1, wherein the measure of the higher order harmonic reactive current component is representative of a sum of N harmonic reactive current components of orders 2 to N, where N is an integer greater than or equal to 2. (Fig. 2, ¶ 0024:                         
                            
                                
                                    D
                                    I
                                    R
                                
                                ¯
                            
                            =
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                            +
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     Eq. 2; Examiner interpretation: p is the N integer.)

	Regarding Claim 7, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further to teaches, the method according to claim 1, wherein the direction of the EF further is dependent on whether the first order harmonic active current component is above or below a low current limit value. (Fig. 7, ¶ 0033: directional phasor quantity DIRP — The operation characteristic of Figure 7 defines forward and reverse operation areas with two settable thresholds; Examiner interpretation: the phasor quantity is the first order harmonic active current component; the settable threshold is the current limit value.)

	Regarding Claim 8, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further to teaches, the method according to claim 1, wherein the direction of the EF is based on a combination of a binary value of the first order harmonic active current component (Fig. 2, ¶ 0024:                         
                            
                                
                                    D
                                    I
                                    R
                                
                                ¯
                            
                            =
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                            +
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     Eq. 2; Examiner interpretation:                         
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                        
                     is the first order harmonic active current component) and a binary value of the higher order harmonic reactive current component. (Fig. 2, ¶ 0024:                         
                            
                                
                                    D
                                    I
                                    R
                                
                                ¯
                            
                            =
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                            +
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     Eq. 2; Examiner interpretation:                         
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                       is the higher order harmonic reactive current component.)

	Regarding Claim 10, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further to teaches, the method according to claim 1, wherein determining the direction of the EF comprises determining that direction is a forward direction, the method further comprising issuing a warning. (Fig. 1, ¶ 0038: output means for outputting e.g. fault alarms.)

	Regarding Claim 11, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further to teaches, the method according to claim 1, wherein determining the direction of the EF comprises determining that direction is a forward direction (Fig. 2b, ¶ 0016: Faults in the forward direction (Ffwd)), the method further comprising initiating protection operation in the forward direction. (Fig. 2b, ¶ 0016; Examiner interpretation: Faults in the forward direction (Ffwd) do not result in operation because of protection in the forward operation.)

	Regarding Claim 12, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further to teaches, the method according to claim 1, wherein determining the direction of the EF comprises determining that direction is a reverse direction (Fig. 2b, ¶ 0016: Faults in the reverse direction (Frev)), the method further comprising initiating protection operation in the reverse direction. (Fig. 2b, ¶ 0016; Examiner interpretation: Faults in the reverse direction (Frev) comprise protection by a tripping or a blocking action.)

	Regarding Claim 13, Wahlroos teaches, an intelligent electronic device (IED) (Fig. 1, IED (Intelligent Electronic Device)) for determining direction of an earth fault (EF) (Fig. 2, ¶ 0002) in a feeder of a high impedance grounded power system  (Fig. 2, electric network), the IED comprising processing circuitry that is configured to cause the IED to: obtain a measure of a first order harmonic active current component derived from residual voltage and current of the feeder when the EF occurred in the feeder (¶ 0024: fundamental frequency component, ¶ 0022: Eq. 1 Re(DIR; Examiner interpretation: the fundamental frequency component is the first order and Eq. 1 Re is the active component; DIR is the residual voltage and current); obtain a measure of a higher order harmonic reactive current component derived from residual voltage and current of the feeder when the EF occurred in the feeder (¶ 0024: harmonic frequency component, ¶ 0022: Eq. 1 Im(DIR; Examiner interpretation: the harmonic frequency component is the higher order and Eq. 1 Im is the reactive component); and determine a direction of the EF in the feeder based on a combination of the first order harmonic active current component and the higher order harmonic reactive current component. (Fig. 2, ¶ 0002.) wherein, when determining the direction of the EF, the first order harmonic active current component is compared with a first pair of current threshold values defined by a positive value for forward direction and a different negative value for reverse direction  (Fig. 1, ¶ 0007: phasor is compared with operation sector boundary lines (typically two, but at least one); If phasor DIRP lies inside the operation sector, then the direction matches the predefined/set operation direction (forward or reverse); Examiner interpretation: the phasor (the first order harmonic active current component) is compared with the sector boundary (the threshold value)), and the higher order harmonic reactive current component is compared with a second pair of threshold values. (Fig. 1, ¶ 0007: phasor is compared with operation sector boundary lines (typically two, but at least one); If phasor DIRP lies inside the operation sector, then the direction matches the predefined/set operation direction (forward or reverse); Examiner interpretation: the phasor (the higher order harmonic reactive current component) is compared with the sector boundary (the threshold value).)

	Regarding Claim 15, Wahlroos teaches the limitations of claim 13, which this claim depends on.
	Wahlroos further teaches, the IED according to claim 13, wherein the measure of the higher order harmonic reactive current component is representative of a sum of N harmonic reactive current components of orders 2 to N, where N is an integer greater than or equal to 2. (Fig. 2, ¶ 0024:                         
                            
                                
                                    D
                                    I
                                    R
                                
                                ¯
                            
                            =
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                            +
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     Eq. 2; Examiner interpretation: p is the N integer.)

	Regarding Claim 18, Wahlroos teaches the limitations of claim 13, which this claim depends on.
	Wahlroos further teaches, the IED according to claim 13, wherein the direction of the EF is based on a combination of a binary value of the first order harmonic active current component (Fig. 2, ¶ 0024:                         
                            
                                
                                    D
                                    I
                                    R
                                
                                ¯
                            
                            =
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                            +
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     Eq. 2; Examiner interpretation:                         
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                        
                     is the first order harmonic active current component) and a binary value of the higher order harmonic reactive current component. (Fig. 2, ¶ 0024:                         
                            
                                
                                    D
                                    I
                                    R
                                
                                ¯
                            
                            =
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                            +
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     Eq. 2; Examiner interpretation:                         
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                       is the higher order harmonic reactive current component.)

	Regarding Claim 20, Wahlroos teaches, a non-transitory computer readable medium (Fig. 2, a working memory (RAM)) storing a computer program (Fig. 2, providing storage area for arithmetical operations, such as program instructions) for determining direction of an earth fault (EF) (Fig. 2, ¶ 0002) in a feeder of a high impedance grounded power system (Fig. 2, electric network), the computer program comprising computer code (Fig. 2, ¶ 0038) which, when run on processing circuitry of an intelligent electronic device (IED) (Fig. 1, IED (Intelligent Electronic Device)) causes the IED to: obtain a measure of a first order harmonic active current component derived from residual voltage and current of the feeder when the EF occurred in the feeder (¶ 0024: fundamental frequency component, ¶ 0022: Eq. 1 Re(DIR; Examiner interpretation: the fundamental frequency component is the first order and Eq. 1 Re is the active component; DIR is the residual voltage and current); obtain a measure of a higher order harmonic reactive current component derived from residual voltage and current of the feeder when the EF occurred in the feeder (¶ 0024: harmonic frequency component, ¶ 0022: Eq. 1 Im(DIR; Examiner interpretation: the harmonic frequency component is the higher order and Eq. 1 Im is the reactive component); and determine the direction of the EF in the feeder based on a combination of the first order harmonic active current component and the higher order harmonic reactive current component. (Fig. 2, ¶ 0002.) wherein, when determining the direction of the EF, the first order harmonic active current component is compared with a first pair of current threshold values defined by a positive value for forward direction and a different negative value for reverse direction (Fig. 1, ¶ 0007: phasor is compared with operation sector boundary lines (typically two, but at least one); If phasor DIRP lies inside the operation sector, then the direction matches the predefined/set operation direction (forward or reverse); Examiner interpretation: the phasor (the first order harmonic active current component) is compared with the sector boundary (the threshold value)), and the higher order harmonic reactive current component is compared with a second pair of threshold values. (Fig. 1, ¶ 0007: phasor is compared with operation sector boundary lines (typically two, but at least one); If phasor DIRP lies inside the operation sector, then the direction matches the predefined/set operation direction (forward or reverse); Examiner interpretation: the phasor (the higher order harmonic reactive current component) is compared with the sector boundary (the threshold value).)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 5, 6, 9, 14, 17, 19, 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlroos et al(EP 2 624 397 A1) (herein after Wahlroos) as applied to claims 1, 3, 7, 8, 10, 11 – 13, 15, 18, 20 above, and further in view of Subramanian et al (EP 2 741 389 A1) (herein after Subramanian).

	Regarding Claim 2, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos fails to teach, the method according to claim 1, wherein the direction of the EF is based on the measure of the first order harmonic active current component as averaged over time and on the measure of the higher order harmonic reactive current component as averaged over time.
	In analogous art, Subramanian teaches, the method according to claim 1, wherein the direction of the EF is based on the measure of the first order harmonic active current component as averaged over time (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average) and on the measure of the higher order harmonic reactive current component as averaged over time. (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the method of obtaining a measure of a first order harmonic taught by Wahlroos with the method of averaging over time taught by Subramanian and the method of obtaining a measure of a higher order harmonic taught by Wahlroos with the method averaging over time taught by Subramanian to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 5, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further to teaches, — and the measure of the higher order harmonic reactive current component as averaged over time is higher than a pre-set positive threshold value. (Fig. 7, ¶ 0033: directional phasor quantity DIRP — The operation characteristic of Figure 7 defines forward and reverse operation areas with two settable thresholds; Examiner interpretation: the phasor quantity is in the forward direction when the settable threshold is positive.)
	Wahlroos fails to teach, the method according to claim 1, wherein the direction of the EF is determined to be forward direction when at least one of the measure of the first order harmonic active current component as averaged over time —.
	In analogous art, Subramanian teaches, the method according to claim 1, wherein the direction of the EF is determined to be forward direction when at least one of the measure of the first order harmonic active current component as averaged over time — (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the higher order harmonic taught by Wahlroos with the method of averaging over time taught by Subramanian and to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 6, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos further teaches, — and the measure of the higher order harmonic reactive current component as averaged over time is lower than a pre-set negative threshold value. (Fig. 7, ¶ 0033: directional phasor quantity DIRP — The operation characteristic of Figure 7 defines forward and reverse operation areas with two settable thresholds; Examiner interpretation: the phasor quantity is reverse direction when the settable threshold is negative.)
	Wahlroos fails to teach, the method according to claim 1, wherein the direction of the EF is determined to be reverse direction when at least one of the measure of the first order harmonic active current component as averaged over time —.
	In analogous art, Subramanian teaches, the method according to claim 1, wherein the direction of the EF is determined to be reverse direction when at least one of the measure of the first order harmonic active current component as averaged over time — (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the higher order harmonic taught by Wahlroos with the method of averaging over time taught by Subramanian and to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 9, Wahlroos teaches the limitations of claim 1, which this claim depends on.
	Wahlroos fails to teach, the method according to claim 1, wherein the direction of the EF is further based on round mean square value of phase to ground voltage of the feeder and round mean square value of absolute rectified current of the feeder as valid for when the EF occurred.
	In analogous art, Subramanian teaches, the method according to claim 1, wherein the direction of the EF is further based on round mean square value of phase to ground voltage of the feeder (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average) and round mean square value of absolute rectified current of the feeder as valid for when the EF occurred. (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the directional phasor quantity, DIRP taught by Wahlroos with round mean square value of phase to ground voltage taught by Subramanian and the directional phasor quantity, DIRP taught by Wahlroos with the and round mean square value of absolute rectified current taught by Subramanian to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 14, Wahlroos teaches the limitations of claim 13, which this claim depends on.
	Wahlroos fails to teach, the IED according to claim 13, wherein the direction of the EF is based on the measure of the first order harmonic active current component as averaged over time and on the measure of the higher order harmonic reactive current component as averaged over time.
	In analogous art, Subramanian teaches, the IED according to claim 13, wherein the direction of the EF is based on the measure of the first order harmonic active current component as averaged over time (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average) and on the measure of the higher order harmonic reactive current component as averaged over time. (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the method of obtaining a measure of a first order harmonic taught by Wahlroos with the method of averaging over time taught by Subramanian and the method of obtaining a measure of a higher order harmonic taught by Wahlroos with the method averaging over time taught by Subramanian to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 17, Wahlroos teaches the limitations of claim 13, which this claim depends on.
	Wahlroos further teaches, — and the measure of the higher order harmonic reactive current component as averaged over time is higher than a pre-set positive threshold value (Fig. 7, ¶ 0033: directional phasor quantity DIRP — The operation characteristic of Figure 7 defines forward and reverse operation areas with two settable thresholds; Examiner interpretation: the phasor quantity is in the forward direction when the settable threshold is positive.); — and the measure of the higher order harmonic reactive current component as averaged over time is lower than a pre-set negative threshold value. (Fig. 7, ¶ 0033: directional phasor quantity DIRP — The operation characteristic of Figure 7 defines forward and reverse operation areas with two settable thresholds; Examiner interpretation: the phasor quantity is reverse direction when the settable threshold is negative.)
	Wahlroos fails to teach, the IED according to claim 13, wherein the direction of the EF is determined to be forward direction when at least one of the measure of the first order harmonic active current component as averaged over time — and wherein the direction of the EF is determined to be reverse direction when at least one of the measure of the first order harmonic active current component as averaged over time.
	In analogous art, Subramanian teaches, the IED according to claim 13, wherein the direction of the EF is determined to be forward direction when at least one of the measure of the first order harmonic active current component as averaged over time — (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.) — and wherein the direction of the EF is determined to be reverse direction when at least one of the measure of the first order harmonic active current component as averaged over time — (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the higher order harmonic taught by Wahlroos with the method of averaging over time taught by Subramanian and to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 19, Wahlroos teaches the limitations of claim 13, which this claim depends on.
	Wahlroos fails to teach, the IED according to claim 13, wherein the direction of the EF is further based on round mean square value of phase to earth voltage of the feeder and round mean square value of absolute rectified current of the feeder as valid for when the EF occurred.
	In analogous art, Subramanian teaches, the IED according to claim 13, wherein the direction of the EF is further based on round mean square value of phase to earth voltage of the feeder (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average) and round mean square value of absolute rectified current of the feeder as valid for when the EF occurred. (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the directional phasor quantity, DIRP taught by Wahlroos with round mean square value of phase to earth voltage taught by Subramanian and the directional phasor quantity, DIRP taught by Wahlroos with the and round mean square value of absolute rectified current taught by Subramanian to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 21, Wahlroos in view of Subramanian teaches the limitations of claim 20, which this claim depends on.
	Wahlroos further teaches, the non-transitory computer readable medium of claim 20, — and the measure of the higher order harmonic reactive current component as averaged over time is higher than a pre-set positive threshold value; (Fig. 7, ¶ 0033: directional phasor quantity DIRP — The operation characteristic of Figure 7 defines forward and reverse operation areas with two settable thresholds; Examiner interpretation: the phasor quantity is in the forward direction when the settable threshold is positive.) — and the measure of the higher order harmonic reactive current component as averaged over time is lower than a pre-set negative threshold value. (Fig. 7, ¶ 0033: directional phasor quantity DIRP — The operation characteristic of Figure 7 defines forward and reverse operation areas with two settable thresholds; Examiner interpretation: the phasor quantity is reverse direction when the settable threshold is negative.)
	Wahlroos fails to teach, the non-transitory computer readable medium of claim 20, wherein the direction of the EF is determined to be forward direction when at least one of the measure of the first order harmonic active current component as averaged over time — and wherein the direction of the EF is determined to be reverse direction when at least one of the measure of the first order harmonic active current component as averaged over time —.
In analogous art, Subramanian teaches, the non-transitory computer readable medium of claim 20, wherein the direction of the EF is determined to be forward direction when at least one of the measure of the first order harmonic active current component as averaged over time (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.) — and wherein the direction of the EF is determined to be reverse direction when at least one of the measure of the first order harmonic active current component as averaged over time  (Fig. 3, ¶ 0057: calculating the root mean square value of the sampled voltage signal; Examiner interpretation: the root mean square is a generalized average.) —.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wahlroos by combining the higher order harmonic taught by Wahlroos with the method of averaging over time taught by Subramanian and to achieve the predictable result of clearing ground faults in a power system while the system is in operation. [Subramanian: ¶ 0010; ¶ 0011.]

	Regarding Claim 22, Wahlroos in view of Subramanian teaches the limitations of claim 20, which this claim depends on.
	Wahlroos further teaches, the non-transitory computer readable medium of claim 20, wherein the measure of the higher order harmonic reactive current component is representative of a sum of N harmonic reactive current components of orders 2 to N, where N is an integer greater than 2. (Fig. 2, ¶ 0024:                         
                            
                                
                                    D
                                    I
                                    R
                                
                                ¯
                            
                            =
                            
                                
                                    
                                        
                                            D
                                            I
                                            R
                                        
                                        
                                            1
                                        
                                    
                                
                                ¯
                            
                            +
                            
                                
                                    ∑
                                    
                                        2
                                    
                                    
                                        p
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    D
                                                    I
                                                    R
                                                
                                                
                                                    n
                                                
                                            
                                        
                                        ¯
                                    
                                
                            
                        
                     Eq. 2; Examiner interpretation: p is the N integer.)

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kalina et al (US 2016/0134101 A1) teaches, a method for determining direction of an earth fault (EF) (claim 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858